DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In line 1, the recitation “device, installed” should be “device, configured to be installed”. In line 2, the recitation “two side panels” should be “two side walls”. In lines 2-3, the recitation “each of said side panels comprises” should be “said side walls include”. In line 3, the recitation “respective” should be deleted. In line 4, the recitation “comprising” should be “the container carrying device comprising”. In line 6, the recitation “respective” should be deleted. In line 9, the recitation “each support” should be “each said support”. In lines 9-10, the recitation “a respective” should be “one said”. In line 10, the recitation “portion, for” should be “portion, configured for”. In line 11, the recitation “the respective” should be “one said”. In line 12, the recitation “a corresponding” should be “one”. In line 13, the recitation “in such a way as” should be “and configured”. In line 13, the recitation “a corresponding” should be “one said”. In line 14, the recitation “panel and in that the first coupling portion” should be “panel, and wherein the first portion”. In lines 14-15, the recitation “the respective” should be “one said”. In line 16, the recitation “respective” should be deleted. In line 17, the recitation “coupling” should be deleted.
Claim 2 is objected to because of the following informalities: In line 2, the recitation “two anchoring” should be “two said anchoring”. In line 4, the recitation “to side” should be “to one said side”. 
Claim 3 is objected to because of the following informalities: In line 2, the recitation “respective” should be deleted. In line 3, the recitation “respective” should be “said”.
Claim 4 is objected to because of the following informalities: In line 4, the recitation “respective” should be deleted.
Claim 5 is objected to because of the following informalities: In line 1, the recitation “between” should be “of”. In line 4, the recitation “respective” should be deleted.
Claim 6 is objected to because of the following informalities: In line 2, the recitation “two anchoring brackets” should be “one anchoring bracket”.
Claim 7 is objected to because of the following informalities: In line 2, the recitation “each support” should be “each said support”.
Claim 8 is objected to because of the following informalities: In line 1, the recitation “the supports of” should be deleted.
Claim 9 is objected to because of the following informalities: In line 2, the recitation “a container” should be “the container”. In line 3, the recitation “the components of said” should be “said container carrying”. In line 4, the recitation “and for” should be “and configured for”. In line 4, the recitation “of the device” should be “of the container carrying device”. In line 6, the recitation “each” should be “each said container”. 
Claim 10 is objected to because of the following informalities: In line 1, the recitation “panels” should be “walls”. In line 2, the recitation “a device” should be “the device”. In line 3, the recitation “panels” should be “walls”. In line 4, the recitation “panels” should be “walls”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0024276 A1 (Neuhaus) in view of DE 20 2014 102 726 U1 (Uffmann).
With respect to claim 1: In the embodiment of Figs. 12-13, Neuhaus discloses a container carrying device, installed in a drawer (drawer 3) of a furniture item (kitchen cupboard 2) equipped with two side panels (walls 4) which are opposite to each other, wherein each of said side panels comprises guides (pull-out telescopic runners 5) which slidably constrain respective side panels (at least coverings 29) of the drawer, comprising: - a frame (front end panel 10, rear end panel 11, moving part b of adjustment part 42 on the left side of drawer 3, and moving part b of adjustment part 42 on the right side of b); - a pair of supports (the two fixed parts a) configured for reversibly connecting said frame to longitudinal attachment brackets 9 that extend laterally from the runners 7 of the pull-out telescopic runners 5; each support having a first portion (upper portion including groove 44), for reversible coupling the support to a respective shoulder of said frame (in Fig. 13, groove 44 couples to limb 43), and a second portion (lower portion including attachment recess 46), for reversible coupling the support to the respective attachment bracket 9 (using attachment element 45), wherein each said second portion comprises at least a corresponding structure positioned away from said first portion in such a way as to be fixable to a corresponding attachment bracket 9 and in that the first coupling portion defines a sliding guide (groove 44) wherein the respective shoulder (limb 43) is constrained to slide, during assembly, in such a way as to be able to adjust a distance between said frame and said respective support (Fig. 12 shows laterally adjusted positions of the limbs 43 in the grooves 44; see [0051]-[0057]); said first coupling portion is substantially C-shaped (Fig. 13 and the annotated image below) and comprises a lower element and an upper element, parallel to each other and defining said sliding guide, and configured to engage, respectively, with a lower edge and an upper edge of said shoulder (see the annotated image below).

    PNG
    media_image1.png
    392
    582
    media_image1.png
    Greyscale

See Neuhaus [0051]-[0057]. Neuhaus’ adjustment parts 42 enable a user to adjust the size of the frame opening 18, at least transversely to the opening and closing direction of the drawer 3. The moving part b can be adjusted laterally in the groove 44 to a desired position, and subsequently fixed in place with the attachment element 45. This enables adjustment of the frame opening 18 to provide sufficient support of the supporting edge 19 of the container 12. 
The embodiment of Neuhaus Fig. 1 also provides at least lateral adjustment of the frame opening 18, but with different structures. The hole 25 where the rivet 24 passes through the attachment bracket 9 is elongated (see Neuhaus Fig. 1) to enable lateral adjustment of U-section 13 of a hanging frame R. In this embodiment, Neuhaus [0037] teaches the covering 29 is spot-welded to section 27.
In the embodiment of Fig. 11, Neuhaus [0047] teaches the covering 29 is spot-welded to the angled-off branch of base portion 28 (vertical limb to the right of base portion 28 in Neuhaus Fig. 11).

Uffmann discloses a similar type of container carrying device as Neuhaus. In comparison with the claimed invention, Uffmann’s traverses 24 and 26 and cover strips 28 form the “frame”, and Uffmann’s frame legs 30 form the “pair of supports”. This is because covers trips 28 and traverses 24 and 26 define the seat for upper edge 12 of waste containers 10, and the frame legs 30 connect the “frame” to the “side panels of the drawer” (frame side walls 16).
Uffmann Figs. 4-5 show how the frame legs 30 have a first (upper) portion for coupling to the covers trips 28 and traverses 24 and 26, and a second (lower) portion for coupling to the frame side walls 16. The lower portion of Uffmann’s frame leg 30 is screwed into the flange 32 of the frame side wall 16 with a screw 34.
The lower portion of Uffmann’s frame leg 30 being screwed into the flange 32 of the frame side wall 16 is similar to how the lower portion of Neuhaus’s fixed part a is screwed into the attachment bracket 9. The difference is Uffmann’s flange 32 is part of the side panel of the drawer, and Neuhaus’s attachment bracket 9 is part of the guide that slidably constrains the side panel of the drawer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Neuhaus’ invention by having the attachment brackets 9 extend from the coverings 29 instead of the co-moving runners 7, because it has been held that rearranging the essential working parts of an invention involves only routine skill in the art. 

The attachment bracket 9 on the covering 29 is analogous to or the same as Uffmann’s flange 32 being on the frame side wall 16.
One would be motivated to make such a modification so that the drawer and container carrying device can be retro-fit onto existing drawer slides that lack an attachment bracket 9 on the moving rail thereof. 
In such a configuration, the bottom portion of the fixed part a forms one “anchoring bracket” as claimed, and the second portion couples to the side panel of the drawer as claimed. 
With respect to claim 4: See the annotated image in the rejection of claim 1. The vertical wall to the right of and connecting the identified “upper element” and “lower element” meets “an element” as claimed. 
With respect to claim 5: In the embodiment of Figs. 12-13, Neuhaus [0057] discloses the attachment recess 46 in the form of a blind hole which crosses the groove 44 and ends in a medium thickness of the upper limb of the fixed part a. The attachment elements 45 used meet “fixing elements” as claimed. 
In the embodiment of Neuhaus Fig. 1, Neuhaus [0035] discloses a slot 25 in the lower U-limb 17 of U-section 13 or the attachment bracket 9, and a passage hole the other part to allow for adjustment laterally. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify attachment recess 46 to be a slot-shaped blind hole, a is then able to move some amount laterally. This modification advantageously increases the amount the frame opening 18 can be adjusted. 
With respect to claim 6: By interpreting the horizontal, bottom surface of the fixed part a as part of or as the claimed “anchoring bracket”, the upper element, lower element, and anchoring bracket are mutually parallel as claimed because they all extend horizontally.
With respect to claim 7: Fixed part a is one piece. 
With respect to claim 8: Fixed parts a are identical. 
With respect to claim 9: Neuhaus in view of Uffmann makes obvious an assembly kit comprising: - a container carrying device according to claim 1 (the device described in the rejection of claim 1); - a plurality of fixing elements (Neuhaus’ attachment elements 45) for reversible assembly of the components of said 13device and for reversible assembly of the device to the drawer of said furniture item; and - a plurality of containers (Neuhaus’ two containers 12 in Fig. 9), each reversibly insertable resting in said at least one seat of the frame of the device.
With respect to claim 10: Neuhaus in view of Uffmann makes obvious a furniture item (Neuhaus’ cupboard 2) comprising two side panels (Neuhaus’ walls 4) which are opposite each other and a drawer (Neuhaus’ drawer 3) comprising two side panels (at least coverings 29), which are reversibly connected to a device for carrying containers according to claim 1 (the device described in the rejection of claim 1), each of said side .
Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637